

116 S2565 IS: Foreign Assistance Act of 1961
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2565IN THE SENATE OF THE UNITED STATESSeptember 26, 2019Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish a Global Climate Change
			 Resilience Strategy, to authorize the admission of climate-displaced
			 persons, and for other purposes.
	
		1.Table of contents
 The table of contents for this Act is as follows:Sec. 1. Table of contents.Sec. 2. Findings; sense of Congress.Sec. 3. Definitions.Sec. 4. Required data collection and reporting.Sec. 5. Global Climate Change Resilience Strategy.Sec. 6. Training of Foreign Service Officers in climate change resilience.Sec. 7. Guidance on the humanitarian impacts of climate change.Sec. 8. Admission of climate-displaced persons.Sec. 9. Authorization of appropriations. 2.Findings; sense of Congress (a)FindingsCongress finds the following:
 (1)According to the Intergovernmental Panel on Climate Change, the Earth’s climate is now changing faster than at any point in history.
 (2)The October 2018 report entitled Special Report on Global Warming of 1.5° C by the Intergovernmental Panel on Climate Change and the November 2018 Fourth National Climate Assessment report found that a changing climate is—
 (A)causing sea levels to rise;
 (B)contributing to an increase in wildfires and temperature extremes in some parts of the world; and (C)contributing to an increase in heavy precipitation in certain locations.
 (3)Forced displacement and forced migration are increasing in the context of environmental changes and climate-induced disruptions, including weather-related disasters, drought, famine, and rising sea levels.
 (4)Climate-related events and disasters are causing a person to be displaced from his or her home every second.
 (5)The United Nations Human Rights Council has recognized that climate change poses an existential threat that has already had a negative impact on the fulfilment of human rights, specifically noting that—
 (A)parties should, when taking action to address climate change, respect, promote and consider their respective obligations on human rights; and
 (B)the adverse effects of climate change are felt most acutely by those segments of the population that are already in vulnerable situations owing to factors such as geography, poverty, gender, age, indigenous or minority status, national or social origin, birth or other status and disability.
 (6)The Office of the United Nations High Commissioner for Human Rights has suggested that a person who cannot be reasonably expected to return to his or her country of origin—
 (A)should be considered a victim of forced displacement; and (B)should be granted at least a temporary stay in the country where they have found refuge.
 (7)The Intergovernmental Panel on Climate Change affirms with high confidence that societal adaptations in the near term can help reduce the risks of climate change throughout the 21st century.
 (8)Since 2013, typhoons and storms in the Philippines have displaced nearly 15,000,000 people. (9)Violence in Burma’s Rakhine State has forced nearly 1,000,000 Rohingya refugees into Bangladesh, where they are exposed to the country’s vulnerability to the effects of extreme flooding and landslides worsened by climate change.
 (10)In 2019, extreme flooding in Northern and Northeast India displaced at least 3,000,000 people, including almost 2,000,000 people in the Northern Indian state of Bihar and more than 1,700,000 people in Northeastern Assam state.
 (11)The small Pacific island Nation of Kiribati is preparing for large swaths of the country to be uninhabitable and for its people to migrate with the skill to integrate into their new host nation.
 (12)More than 150,000,000 people around the world now live on land that will be below sea level or regular flood levels by the end of the century unless adaptation measures are taken.
 (13)The effects of climate change also exacerbate social, economic, and political tensions within and among nations.
 (14)In 2014, the Department of Defense Quadrennial Defense Review cited the effects of climate change as a threat multiplier that could aggravate stressors abroad.
 (15)In 2016, a memorandum from the National Intelligence Counsel entitled Implications for U.S. National Security of Anticipated Climate Change highlighted how climate change could create or inflame tensions between nations in already disputed regions, such as the Arctic.
 (16)Continued climate change will drive further displacement. According to the International Organization for Migration, by 2050, there could be as many as 200,000,000 climate-displaced persons, including those who are internally displaced.
 (17)The United States has not systematically acted to address climate displacement or to provide appropriate durable solutions to those who are displaced.
 (b)Sense of CongressIt is the sense of Congress that the United States should— (1)reduce its domestic greenhouse gas emissions on a scale and rate proportionate to its historical responsibility and the urgency of the threat of climate change;
 (2)welcome the shared responsibility of climate change adaptation, global disaster risk reduction, resiliency building, and disaster response and recovery;
 (3)assist in providing durable solutions for climate-displaced persons; (4)aid other countries in their climate change mitigation efforts; and
 (5)work with the international community— (A)to establish a framework to share such responsibilities; and
 (B)to ensure that the human rights of climate-displaced persons are acknowledged, respected, protected, and fulfilled.
 3.DefinitionsSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended— (1)by striking paragraph (8) and inserting the following:
				
 (8)The term climate-displaced person means any person who, for reasons of sudden or progressive change in the environment that adversely affects his or her life or living conditions—
 (A)is obliged to leave his or her habitual home, either within his or her country of nationality or in another country;
 (B)is in need of a durable resettlement solution; and (C)whose government cannot or will not provide such durable resettlement solution.; and
 (2)by amending paragraph (34) to read as follows:  (34)The term designated application center means any United States embassy or consulate, or other facility as the Secretary of State may delegate to accept applications for climate-displaced person status..
			4.Required data collection and reporting
 (a)Data collectionThe President, in coordination with the Department of Commerce, the Environmental Protection Agency, the Department of State, the Director of National Intelligence, the Department of Defense, and other relevant agencies, shall collect and maintain data on displacement caused by climate change, including information from—
 (1)the International Organization for Migration; (2)the United Nations High Commissioner for Refugees;
 (3)UNICEF; and (4)other international organizations that are collecting such data.
 (b)Annual reportNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the President shall submit a report to the appropriate congressional committees that details the collection and analysis of the data described in subsection (a). The report required under this subsection shall be submitted in unclassified form, but may include a classified annex.
 5.Global Climate Change Resilience StrategySection 117 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151p) is amended— (1)in subsection (b)—
 (A)by inserting (1) after (b); and (B)by adding at the end the following:
					
 (2)(A)The President is authorized to furnish assistance to programs and initiatives that— (i)promote resilience among communities facing harmful impacts from climate change; and
 (ii)reduce the vulnerability of persons affected by climate change. (B)There shall be, in the Department of State, a Coordinator of Climate Change Resilience, who shall coordinate the assistance authorized under this paragraph.; and
 (2)by adding at the end the following:  (d)(1)The Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall establish a comprehensive, integrated, 10-year strategy, which shall be referred to as the Global Climate Change Resilience Strategy, to mitigate the impacts of climate change on displacement and humanitarian emergencies.
 (2)The Global Climate Change Resilience Strategy shall—
 (A)focus on addressing slow-onset and rapid-onset effects of events caused by climate change;
 (B)consider the effects of events caused by climate change; (C)describe the key features of successful strategies to prevent such conditions;
 (D)include specific objectives and multisectoral approaches to the effects of events caused by climate change;
 (E)describe approaches that ensure national leadership, as appropriate, and substantively engage with civil society, local partners, and the affected communities, including marginalized populations and underserved populations, in the design, implementation, and monitoring of climate change programs to best safeguard the future of those subject to displacement;
 (F)assign roles for relevant Federal agencies to avoid duplication of efforts, while ensuring that— (i)the Department of State is responsible for—
 (I)leading the Global Climate Change Resilience Strategy; (II)establishing United States foreign policy;
 (III)advancing diplomatic and political efforts; (IV)guiding security assistance and related civilian security efforts to mitigate climate change threats; and
 (V)providing overseas humanitarian assistance to respond to international and internal displacement caused by climate change and to coordinate the pursuit of durable solutions for climate-displaced persons, including resettlement into the United States;
 (ii)the United States Agency for International Development is— (I)responsible for overseeing programs to prevent the effects of events caused by climate change; and
 (II)the lead implementing agency for development and related nonsecurity program policy related to building resilience and achieving recovery; and
 (iii)other Federal agencies support the activities of the Department of State and the United States Agency for International Development, as appropriate, with the concurrence of the Secretary of State and the Administrator of the United States Agency for International Development;
 (G)describe programs that agencies will undertake to achieve the stated objectives, including descriptions of existing programs and funding by fiscal year and account;
 (H)identify mechanisms to improve coordination between the United States, foreign governments, and international organizations, including the World Bank, the United Nations, regional organizations, and private sector organizations;
 (I)address efforts to expand public-private partnerships and leverage private sector resources; (J)describe the criteria, metrics, and mechanisms for monitoring and evaluation of programs and objectives in the Global Climate Change Resilience Strategy; and
 (K)describe how the Global Climate Change Resilience Strategy will ensure that programs are country-led and context-specific.
 (3)Not later than 270 days after the date of the enactment of this subsection, and annually thereafter, the President shall submit a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives, based in part on the information collected pursuant to this section, that details the Global Climate Change Resilience Strategy. The report shall be submitted in unclassified form, but may include a classified annex, if necessary.
 (4)Not later than 180 days after the date of the enactment of this subsection, the Secretary of State and the Coordinator of Global Climate Change Resilience shall brief the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives regarding the progress made by the Federal Government in implementing the Global Climate Change Resilience Strategy.
 (5)(A)Not later than 270 days after the date of the enactment of this subsection, and annually thereafter, the Comptroller General of the United States, in cooperation and consultation with the Secretary of State, shall produce a report evaluating the progress that the Federal Government has made toward incorporating climate change into department and agency policies, including the resources that have been allocated for such purpose.
 (B)The report required under subparagraph (A) shall assess— (i)the degree to which the Department of State and the United States Agency for International Development (USAID) are—
 (I)developing climate change risk assessments; and (II)providing guidance to missions on how to include climate change risks in their integrated country strategies;
 (ii)whether the Department of State and USAID have sufficient resources to fulfill the requirements described in paragraph (2); and
 (iii)any areas in which the Department of State and USAID may lack sufficient resources to fulfill such requirements..
 6.Training of Foreign Service Officers in climate change resilienceSection 708(a)(1) of the Foreign Service Act of 1980 (22 U.S.C. 4028(a)(1)) is amended— (1)in subparagraph (C), by striking and at the end;
 (2)in subparagraph (D), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (E)for Foreign Service Officers who will be assigned to a country from which climate-displaced persons (as defined in section 101(a)(8) of the Immigration and Nationality Act) have been displaced, instruction on climate displacement, including the Global Climate Change Resilience Strategy established under section 117(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151p(d))..
 7.Guidance on the humanitarian impacts of climate changeThe Secretary of State shall provide guidance to each United States diplomatic mission, in accordance with Executive Order 13677 (79 Fed. Reg. 58229), addressing the humanitarian impacts associated with climate change.
		8.Admission of climate-displaced persons
			(a)Admission of climate-Displaced persons
 (1)In generalChapter 4 of title II of the Immigration and Nationality Act (8 U.S.C. 1221 et seq.) is amended by adding at the end the following:
					
						244A.Climate-displaced persons
							(a)Admission goal
 (1)In generalNotwithstanding section 207, the number of climate-displaced persons who may be admitted under this section in any fiscal year (beginning with fiscal year 2020) shall be not fewer than the greater of—
 (A)50,000; or (B)the number that the President determines, before the beginning of the fiscal year and after appropriate consultation with Congress, is justified by humanitarian concerns or is otherwise in the national interest.
 (2)Effect of numerical adjustmentIf the President determines that the number of climate-displaced persons who may be admitted in a fiscal year based on humanitarian concerns or the national interest is greater than the number set forth in paragraph (1)(A), the President shall—
 (A)set the admissions level for climate-displaced persons at the same time as the President determines the number of refugees who may be admitted in such fiscal year under section 207; and
 (B)follow all of the procedures relating to refugee admissions under section 207, including the requirement to engage in an appropriate consultation with Congress.
									(b)Admissibility; applications
								(1)In general
 (A)AdmissibilitySubject to the numerical limitation under subsection (a), the Secretary of Homeland Security, pursuant to such regulations as the Secretary may prescribe, may admit any climate-displaced person under this section who—
 (i)is admissible; (ii)is not described in section 208(b)(2); and
 (iii)is not described in paragraph (2). (B)ApplicationsAny alien described in subparagraph (A), regardless of such alien’s immigration status, may apply for admission as a climate-displaced person if the alien—
 (i)is physically present in the United States; (ii)arrives in the United States (whether or not at a designated port of arrival and including an alien who is brought to the United States after having been interdicted in international or United States waters); or
 (iii)applies at a designated application center.
 (2)LimitationsExcept as provided in paragraph (3), an alien may not apply for status as a climate-displaced person if—
 (A)the Secretary of Homeland Security determines that the alien may be removed, pursuant to a bilateral or multilateral agreement, to a country (other than the country of the alien's nationality or, in the case of an alien having no nationality, the country of the alien’s last habitual residence) that is outside of the zone in which the sudden or progressive change in the environment obliged the alien to leave his or her residence, provided that such determination does not violate our Nation’s human rights obligations;
 (B)the application is not filed within 1 year after the date of the alien’s arrival in the United States; or
 (C)an earlier application by the alien for climate-displaced person status has been denied. (3)Exceptions (A)Unaccompanied alien childrenParagraph (2) shall not apply to unaccompanied alien children (as defined in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g))).
 (B)Changed circumstancesSubparagraphs (B) and (C) of paragraph (2) shall not apply if the alien demonstrates, to the satisfaction of the Secretary of Homeland Security that—
 (i)extraordinary circumstances prevented the alien from filing an application within the period specified in paragraph (2)(B); or
 (ii)changed circumstances materially affect the applicant's eligibility for climate-displaced person status.
 (C)Referrals authorizedThe Secretary of State may also accept applications submitted on behalf of eligible applicants for climate-displaced person status by qualified international agencies.
 (4)ContentsApplications submitted under this subsection shall contain such information as the Secretary of State, in consultation with the Secretary of Homeland Security, determines to be necessary to determine whether the applicant is eligible for admission as a climate-displaced person.
								(5)Fees
 (A)In generalExcept as provided in subparagraph (B), an applicant for climate-displaced person status shall not be charged a fee.
 (B)ExceptionIf an alien has applied for, and been denied, climate-displaced person status on 2 or more previous occasions, the Secretary may charge a reasonable fee for any subsequent applications, which shall set at a level equal to the average cost of adjudicating such applications.
									(c)Treatment of climate-Displaced persons
 (1)In generalAn alien who qualifies for climate-displaced person status under this section shall be eligible for resettlement assistance, entitlement programs, and other benefits available to refugees admitted under section 207.
								(2)Treatment of children and spouse
 (A)In generalA spouse or a child (as defined in subparagraph (A), (B), (C), (D), or (E) of section 101(b)(1)) of an alien who is granted climate-displaced person status under this section may, if not otherwise eligible for such status, be granted the same status as the climate-displaced person if accompanying, or following to join, such alien.
 (B)Treatment of childrenAn unmarried alien who seeks to accompany, or follow to join, a parent granted climate-displaced person status under this section, and who was younger than 21 years of age on the date on which such parent applied for such status, shall continue to be classified as a child for purposes of this subsection and section 209(b)(3), if the alien attains 21 years of age while such application is pending.
 (d)Grounds for ineligibilityAn alien may not be admitted as a climate-displaced person under this section if the alien is described in section 208(b)(2)..
 (2)Clerical amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 note) is amended by inserting after the item relating to section 244 the following:
					Sec. 244A. Climate-displaced persons..
 (b)Adjustment of statusSection 209(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1159(a)) is amended by inserting or 244A before the em dash immediately preceding subparagraph (A). (c)Savings provision (1)In generalNothing in section 244A of the Immigration and Nationality Act, as added by subsection (a)(1), may be construed to affect the United States commitment to the United States Refugee Admissions Program.
 (2)Additional protectionsThe protections described in such section 244A are in addition to the refugee admissions goal established by the Presidential determination described in subsection (a)(1)(B) of such section.
 9.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.